Citation Nr: 0637300	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-13 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for abnormal 
bone formation of the sternum.  

2.  Entitlement to an initial compensable rating for right 
knee strain.

3.  Entitlement to an initial rating in excess of 10 percent 
for ankylosing spondylitis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from March 1982 until January 
2002 with 1 month and 25 days of total prior active service.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

This matter was previously before the Board in February 2004 
and was remanded for further development.


FINDINGS OF FACT

1.  The evidence demonstrates that the veteran's service-
connected abnormal bone formation of the sternum is presently 
manifested by subjective complaints of pain upon palpation, 
without objective evidence of any compensable limitation of 
motion.

2.  The veteran's right knee strain was manifested by 
complaints of pain, weakness, and stiffness, but productive 
of neither limitation of right knee motion nor right knee 
instability.

3.  Prior November 8, 2004, the veteran's ankylosing 
spondylitis of the lumbar spine was productive of complaints 
of pain; objectively, the evidence shows no more than mild 
limitation of motion with flexion to no less than 90 degrees, 
with no loss of motion due to fatigue, weakness or lack of 
endurance, and with normal neurologic findings.

4.  From November 8, 2004, the veteran's ankylosing 
spondylitis of the lumbar spine is productive of complaints 
of pain; objectively, the evidence shows additional 
functional limitation of motion with pain, but with normal 
neurologic findings.  
CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for an 
abnormal bone formation of the sternum have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5015, 5201-5203 (2006).

2.  The criteria for an initial compensable evaluation for a 
right knee strain have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2006).

3.  Prior to November 8, 2004, the schedular criteria for an 
initial evaluation in excess of 10 percent for ankylosing 
spondylitis of the lumbar spine have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect 
prior to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect from September 23, 2002 through 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5286, 
5289, 5294 (effective prior to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5236, 5237, 5240, 5243 (effective 
from September 26, 2003).

4.  From November 8, 2004, the schedular criteria for a 20 
percent evaluation for ankylosing spondylitis of the lumbar 
spine have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5236, 
5237, 5240, 5243 (effective from September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.
Here the veteran is appealing the initial rating assignment 
as to his abnormal bone formation of the sternum, right knee 
strain, and ankylosing spondylitis of the lumbar spine.  In 
this regard, because the September 2002 rating decision 
granted the veteran's claims of entitlement to service 
connection, such claims are now substantiated.  His filing of 
a notice of disagreement as to the September 2002 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The statement of the case (SOC) and the Supplemental 
Statement of the Case, under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating benign new bone 
growths, knee strains, and the lumbar spine (38 C.F.R. 
§ 4.71a, DC 5015; 38 C.F.R. § 4.71a, DC 5257; 38 C.F.R. 
§ 4.71a, DC 5292, 5240 respectively), and included a 
description of the rating formulas for all possible schedular 
ratings under these diagnostic codes.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the evaluations that the RO had assigned.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher rating for 
the service-connected disabilities at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claims.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the each claim has been obtained. 

Legal criteria

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as the appeals in this case, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).



Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.



I.  Increased rating- abnormal bone formation of the sternum

The veteran's abnormal bone formation of the sternum 
disability is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5015 for benign new growths of the 
bones.  Diagnostic Code 5015 provides that benign new growths 
of the bones are to be rated on limitation of motion of 
affected parts, as degenerative arthritis.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
4.71a, DC 5003.

Upon VA examination in April 2002, the examiner noted that 
the veteran has a bony ridge on his sternum.  The veteran 
stated that it causes pain to palpation.  The veteran 
reported that nothing precipitates the pain except rubbing 
against it.  The evidence did not reveal any limitation of 
motion due to the bone growth on the sternum.  X-ray taken at 
the time found that the sternoclavicular joints appeared to 
be anatomically aligned.  Manubrial sternal junction was 
mildly degenerated.  No acute osseous abnormality was seen. 

The November 2004 VA examination report noted that the 
veteran had a sternal injury in 1998.  The veteran reported 
that since the injury his sternum has been painful to touch 
and that is also painful while coughing.  The veteran denied 
any periods of inflammation or osteomyelitis.  He stated that 
Naproxen helps with his pain.  A chest X-ray from November 
2004 did not show any abnormalities of the veteran's sternum.

The Board has further considered whether the criteria for 
evaluating shoulder and arm disorders allow for higher, 
separate evaluations.  See 38 C.F.R. § 4.20.  There is no 
evidence, however, showing that either shoulder or arm is 
productive of a level of impairment as would warrant a 
noncompensable rating.  Based on the evidence of record, no 
other comparable diagnostic codes are for consideration.  

Overall, the Board finds that the objective evidence supports 
a noncompensable evaluation for the veteran's abnormal bone 
formation of the sternum.    

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board notes that the medical evidence 
shows complaints of pain upon touch or rubbing of the 
veteran's sternum.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  As the evidence does not 
relate any additional functional impairment specifically to 
the service-connected sternum disability, the Board finds 
that the currently assigned noncompensable evaluation 
appropriately reflects the veteran's overall disability 
picture.

In conclusion, the Board finds the veteran's service-
connected abnormal bone formation of the sternum is presently 
manifested by subjective complaints of pain.  Further, there 
is no objective evidence of a painful superficial scar or any 
compensable limitation of motion to include as a result of 
pain or dysfunction.  The objective evidence of record 
reveals a disability picture commensurate with the 
noncompensable evaluation currently assigned for this 
service-connected disability, and there is no basis for an 
increased rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).



II.  Increased rating- right knee strain

The veteran is claiming entitlement to an increased initial 
evaluation for his service-connected right knee strain.  As 
the veteran is receiving a noncompensable evaluation from 
February 1, 2002, the day following his separation from 
active service, the rating period on appeal is from that day.  
38 C.F.R. § 3.400(b)(2) (2006).  

The veteran is currently assigned a noncompensable evaluation 
for right knee strain disability pursuant to Diagnostic Code 
5257, which contemplates knee impairment manifested by 
recurrent subluxation or lateral instability.  Under that 
diagnostic code section a 10 percent disability rating is 
warranted for slight impairment.  To achieve the next-higher 
20 percent disability rating, the evidence must demonstrate 
moderate impairment.  

The Board has reviewed the competent evidence during the 
rating period in question and finds that such records reflect 
no instability of the right knee.  VA examinations in April 
2002, in November 2004, and in February 2006 all show that 
the veteran's right knee is stable.  In 2002, the examiner 
noted that there is no obvious laxity of the joint capsule, 
and the anterior, posterior cruciate ligaments appear to be 
intact.  The veteran did not use crutches, braces or canes.  
In 2004, it is noted that the veteran denied any dislocation 
or recurrent subluxation of the knee.  The examiner also 
repeated that the veteran does not use crutches, braces or 
canes.  There was no ligamentous laxity and Lachman and 
McMurray test were negative.  In 2006, the veteran denied any 
swelling, locking, or giving way of the knee.  He further 
denied any dislocation recurrent subluxation of the knee.  
Lachman and McMurray test were again negative.  Based on the 
foregoing, the Board finds that clinical evidence reveals 
that the veteran's knee is stable, and not of slight 
impairment.  
 
The Board acknowledges that pain, weakness and stiffness were 
noted upon all of the above VA examinations.  Swelling was 
noted upon VA examination in 2004.  The Board also 
acknowledges the veteran's complaints that his right knee 
condition affects his ability to do any prolonged walking, 
which were voiced at the 2004 and 2006 examinations.  
However, these complaints do not warrant a compensable rating 
assignment, based on the overall evidence as described 
previously.  

As the competent evidence does not establish ankylosis or 
functional impairment comparable therewith, Diagnostic Code 
5256 is inapplicable.  Similarly, as the evidence fails to 
demonstrate tibia/fibula impairment, Diagnostic Code 5262 is 
not for application.  There are no other relevant diagnostic 
code sections for consideration of the veteran's right knee 
disability. 

To this point, the Board has considered whether any 
diagnostic code could afford a rating in excess of the 10 
percent currently assigned under Diagnostic Code 5257, 
thereby taking its place.  The Board will now consider 
whether the veteran is entitled to a separate rating in 
addition to the noncompensable evaluation currently assigned.  
In this regard, the VA General Counsel has held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis resulted in limitation 
of motion and/or objective findings or indicators of pain.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).  Furthermore, to warrant 
a separate rating for arthritis based on X-ray findings and 
limited motion under Diagnostic Codes 5260 or 5261, the 
limited motion need not be compensable but must at least meet 
the criteria for a zero-percent rating.  A separate rating 
for arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59.

In the present case, the objective evidence demonstrates 
osteoarthritis of the right knee.  Specifically, the February 
2006 VA examination indicated minor degenerative joint 
disease per X-rays of the right knee.  

Having identified x-ray evidence of arthritis, the Board must 
now determine whether the record establishes limited motion 
to at least a noncompensable level.
Limitation of leg motion is addressed under Diagnostic Codes 
5260 and 5261.  Under Diagnostic Code 5260, a noncompensable 
evaluation applies for limitation of leg flexion to 60 
degrees.  Under Diagnostic Code 5261, a noncompensable 
evaluation applies for limitation of leg extension to 5 
degrees.

The Board also acknowledges VAOPGCPREC 9-2004 (Sept. 17, 
2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under Diagnostic Codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  As such, if the evidence 
of record reflects compensable loss of both flexion and 
extension of the right leg, the veteran would be entitled to 
the combined evaluation under Diagnostic Codes 5260 and 5261, 
per the combined ratings table in 38 C.F.R. § 4.25.  

In the present case, the evidence of record fails to reveal 
flexion or extension limited to even noncompensable levels.  
Indeed, the VA examinations in 2002, 2004, and 2006 fail to 
demonstrate right knee flexion limited to less than 150 
degrees (with pain noted in at 150 degrees 2004 and 2006) or 
right knee extension less than full.  However, the Board must 
consider whether the competent evidence establishes any 
additional functional limitation due to factors such as pain, 
weakness, incoordination, or fatigability such that the 
veteran's disability picture is more nearly approximated by 
at least a noncompensable rating.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

In considering additional limitation of function, the Board 
acknowledges the veteran's complaints of right knee pain as 
previously discussed.  Upon VA examination in 2004, the 
examiner noted that the veteran walks with a limp favoring 
his right knee.  Slight crepitus upon palpation of the 
patella was also revealed.  At that time, the VA examiner 
also noted the veteran takes Naproxen, which helps with his 
knee pain.  Additionally, in his December 2002 notice of 
disagreement and September 2004 substantive appeal, the 
veteran indicated that his right knee causes him chronic pain 
and swelling.  

Despite the above, the evidence as a whole fails to 
demonstrate additional functional limitation such as to 
render the veteran's disability picture analogous to at least 
noncompensable levels under Diagnostic Code 5260 or 5261.  
Indeed, the 2006 VA examination report indicated that there 
was no functional impairment with range of motion testing and 
no additional decreased range of motion with repetitive 
testing.  Further, there was no weakness, excessive 
fatigability or incoordination.  The examiner noted that the 
veteran had pain with range of motion testing and some pain 
due to repeated use or flare-ups per history, but that this 
was not evident upon examination in 2006.  The Board observes 
that stability tests performed on the veteran's right knee at 
all three exams reveals results within normal limits.  
Furthermore, in 2004, the examiner noted the veteran's 
strength was 5/5 and equal bilaterally in the lower 
extremities.  The evidence just outlined fails to demonstrate 
additional functional limitation due to factors such as pain, 
weakness, incoordination or fatigability such that the 
veteran's disability picture is more nearly approximated by 
at least a noncompensable rating under either Diagnostic 5260 
or 5261.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  The overall disability 
picture still is not found to be equivalent to even the 
noncompensable range of motion thresholds under Diagnostic 
Code 5260 or 5261.  Therefore, a separate rating for 
arthritis is not possible here through application of 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

In conclusion, the currently assigned noncompensable 
evaluation for the veteran's right knee disability is 
appropriate and there is no basis for an increased rating.  
As the preponderance of the evidence is against claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Increased rating- ankylosing spondylitis of the lumbar 
spine

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code 5293, was effective September 23, 
2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  68 Fed. Reg. 41,454 (Aug. 27, 
2003).  The Board will now analyze the veteran's claim with 
respect to the pertinent laws for all of the above periods.

        A.  Prior to September 23, 2002

Prior to September 23, 2002, Diagnostic Code 5295, for 
lumbosacral strain, provided a 10 percent rating for 
lumbosacral strain with characteristic pain on motion.  In 
order to achieve the next-higher 20 percent rating, the 
evidence must demonstrate muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.

A review of the competent evidence fails to establish the 
criteria consistent with the next-higher 20 percent 
evaluation under Diagnostic Code 5295 for the period in 
question.  There was no demonstration of muscle spasm on 
extreme forward bending or loss of lateral spine motion, 
unilateral, in standing position.  Upon VA examination in 
April 2002, the veteran had a full forward flexion of 90 
degrees.  There was no indication of abnormal mobility on 
forced motion.  X-rays taken in conjunction with the April 
2002 VA examination revealed complete ankylosis of both 
sacroiliac joints.  Also, both hip joints were minimally 
narrowed superiorly and medially.  No acute osseous 
abnormality was seen.  Several sutures were noted in the 
right inguinal region.  X-rays of the lumbar spine reveal 
mild disc space narrowing at the L4-L5 level.  Facet joints 
were anatomically aligned.  No spondylolisthesis or 
spondylolysis was noted.

The Board has considered whether a higher evaluation under 
Diagnostic Code 5295 is warranted on the basis of additional 
functional limitation due to factors such as pain, weakness, 
incoordination and/or fatigability.  See 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
The April 2002 VA examination report noted that the veteran 
complained of severe back pain.  He also reported stiffness, 
and decreased range of motion of the spine.  It was noted 
that the veteran took Advil for the pain.  However, there 
were no spasms of the paravertebral muscles.  Also, lateral 
flexion movement of the lumbosacral spine was normal.  
Further, the veteran reported that he did not use crutches, 
braces, or canes.  Moreover, the veteran was able to do his 
job as a tow truck operator without any difficulties.  Thus, 
a higher rating is not for application here.  Rather, the 
veteran's disability picture is more closely approximated by 
the presently assigned 10 percent evaluation during the 
period in question, even when taking into account DeLuca 
considerations.

The Board will now consider whether Diagnostic Code 5293 
provides a basis for an increased rating for the veteran's 
service-connected back disability.  Under Diagnostic Code 
5293, for intervertebral disc syndrome, as it existed prior 
to September 23, 2002, a 20 percent evaluation is warranted 
for intervertebral disc syndrome productive of moderate 
impairment, with recurring attacks.  

The Board has reviewed the objective evidence and concludes 
that there is no basis for the next-higher 20 percent 
evaluation under the provisions of Diagnostic Code 5293, as 
in effect prior to September 23, 2002.  Knee jerks were 
evenly equal bilaterally.  The object clinical evidence of 
record prior to September 23, 2002 does not reveal any 
neurologic findings indicative of moderate impairment with 
recurring attacks.      

Next, the Board has considered whether an increased rating is 
justified under the provisions of Diagnostic Code is 5292, 
for limitation of motion of the lumbar spine. A 20 percent 
evaluation is warranted where the evidence demonstrates 
moderate limitation of motion.  A 40 percent rating is for 
application where there is severe limitation of lumbar spine 
motion.  

The Board finds that the evidence of record does not reveal 
moderate limitation of lumbar spine motion consistent with a 
20 percent evaluation under Diagnostic Code 5292, even when 
considering additional functional limitation per 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Indeed, VA examination in April 2002 revealed 
forward flexion to 90 degrees, extension to 30 degrees, and 
normal lateral movement.  As neither lumbar tenderness nor 
pain on motion was noted, the Board finds that such 
functional impairment has been contemplated in the veteran's 
currently assigned 10 percent rating.  The objective findings 
simply do not reflect moderate limitation of motion, even 
considering any demonstrated functional impairment.  For this 
reason, a higher evaluation under Diagnostic Code 5292 is not 
appropriate.

The Board has also contemplated whether a separate or higher 
rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 
5294 for sacro-iliac injury and weakness.  The Board notes 
that April 2002 X-rays show a complete ankylosis of both of 
the veteran's sacroiliac joints.  As such, Diagnostic Codes 
5286 and 5289 are relevant.  However, the Board finds that a 
separate rating under either of these diagnostic codes is not 
warranted as ankylosis of the lumbar spine has not been 
demonstrated.  As such, a higher rating is not possible under 
these diagnostic codes.  The Board finds that the veteran's 
disability picture is more nearly approximated by his current 
rating. 

No other diagnostic code is found to be relevant in 
evaluating the veteran's service-connected back disability.  
Indeed, as there is no evidence of vertebral fracture, 
Diagnostic Code 5285 is not for application.  No other 
diagnostic code sections are for application.

In conclusion, then, based on all of the foregoing, the 
evidence does not support a rating in excess of 10 percent 
for the veteran's low back syndrome, prior to September 23, 
2002.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

        B.  From September 23, 2002 through September 25, 2003

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent rating applies where the evidence 
shows incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the last 12 months.  Finally, a 60 
percent disability rating is warranted where the evidence 
reveals incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note (1) to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
veteran's service-connected back disability, when combined 
under 38 C.F.R. § 4.25 with evaluations for all of his other 
disabilities, results in a higher combined disability rating.  
The Board will first analyze the chronic orthopedic 
manifestations of the veteran's low back disability.  As 
noted above, one relevant diagnostic code for consideration 
in this regard is Diagnostic Code 5292, concerning limitation 
of motion of the lumbar spine.

The evidence during the period in question does not contain 
detailed range of motion findings.  However, it is noted that 
under 38 C.F.R. § 4.1 it is appropriate to consider the 
history of the disability in question.  In this regard, it is 
noted that VA examination in April 2002 shows that the 
veteran had flexion to 90 degrees, extension to 30 degrees, 
right lateral flexion to 30 degrees, left lateral flexion to 
30 degrees.  Neither lumbar tenderness nor pain on motion was 
noted.  Also, there were no findings that functional 
limitation was affected by fatigue, weakness, or lack of 
endurance.  As such, the Board finds that such functional 
impairment has been contemplated in the veteran's currently 
assigned 10 percent rating.  The objective findings simply do 
not reflect moderate limitation of motion, even considering 
DeLuca principals.  For this reason, a higher orthopedic 
evaluation under Diagnostic Code 5292, nor under the other 
diagnostic codes (as discussed in the previous section), is 
not appropriate.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected back disability.

In the present case, the veteran's has not had specific 
neurological complaints.  The objective evidence of record 
does not contain neurologic findings during the period in 
question.  Again, it is noted that under 38 C.F.R. § 4.1 it 
is appropriate to consider the history of the disability in 
question.  In this regard, the Board will revisit the 
neurologic findings shown upon VA examination in April 2002.  
At that time, the veteran had knee jerks that were evenly 
equal bilaterally.  It was further reported that the veteran 
had no obvious neurological deficits.  No other neurological 
complaints or findings were noted.   Based on the foregoing, 
the Board finds no basis for a compensable neurologic 
evaluation under Diagnostic Codes 8520-8530 for the lower 
extremities of the veteran's low back disability during the 
period in question.   

Because the evidence of record does not support a compensable 
evaluation for the neurologic component of the veteran's 
service-connected lumbar strain with spinal degeneration for 
the period from September 23, 2002 through September 25, 
2003, it can be concluded without further analysis that 
assignment of separate ratings under the revised version of 
Diagnostic Code 5293 will not yield a higher combined rating 
than the single 10 percent evaluation currently assigned.

        C.  From September 26, 2003

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237 and 5243 (2006).  Under these relevant 
provisions, a spinal disease or injury warrants a 20 percent 
evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5236 for 
sacroiliac injury and weakness; Diagnostic Code 5237 for 
lumbosacral or cervical strain; Diagnostic Code 5240 for 
ankylosing spondylitis; and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as discussed in section III, B.  
As previously noted, the preponderance of the competent 
clinical evidence of record is against an evaluation in 
excess of 10 percent for the disability at issue based on 
incapacitating episodes of intervertebral disc syndrome 
because the veteran has not experienced any incapacitating 
episodes.  Indeed, the November 2004 and the February 2006 VA 
examination reports specifically indicate that the veteran 
had no incapacitating episodes or hospital admissions related 
to his back condition.

The veteran's range of motion was addressed at the November 
8, 2004 VA examination.  At that time, the veteran had 
forward flexion to 90 degrees with pain noted at 90 degrees.  
He had 20 degrees of extension, with pain noted at 20 
degrees.   He had right and left lateral flexion to 20 
degrees with pain noted at 20 degrees.  Right and left 
lateral rotation was to 20 degrees.  The examination report 
indicated that the veteran walked with a slight limp favoring 
the right knee.  Slight loss of the normal lumbar lordosis 
was noted.  

The range of motion findings detailed above do not meet the 
criteria for the next-higher 20 percent rating under the 
general rating formula for diseases and injuries of the spine 
effective September 26, 2003.  However, that examination did 
show pain throughout the spinal range of motion exercises.  
The veteran reported that his pain was 7 out of 10 in 
severity and he used 220 mg of Naproxen to treat the pain.  
As such, the Board finds that, from the date of such 
examination, on November 8, 2004, the veteran's disability 
picture is most nearly approximated by the next-higher 20 
percent evaluation when considering additional limitation of 
function.  However, such findings of pain and weakness do not 
justify a 40 percent evaluation.  Indeed, the veteran's 
forward flexion to 90 degrees well exceeds the 30 degrees 
indicated in the criteria for the next-higher rating.  There 
is also no showing of favorable or unfavorable ankylosis of 
the entire thoracolumbar spine.   

In finding that a 20 percent evaluation is appropriate, the 
Board notes the VA examination performed in February 2006.  
The results of the range of motion testing were the same as 
reported in the November 2004 VA examination report.  In 
fact, at the 2006 VA examination, the veteran denied any 
significant changes in his medical history.  The examiner 
opined that the veteran did not have weakness, excessive 
fatigability or incoordination.  Importantly, similar to 
testing at the November 2004 VA examination, the veteran did 
have pain during range of motion testing.  The examiner noted 
pain due to repeated use or flare-ups per history of the 
lumbar spine, but that it was no evident on the day of the 
examination.

At this time, the Board calls attention to Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, which provides that any neurologic manifestations of 
the spine disability are to be separately evaluated.

As the evidence prior to September 26, 2003, did not contain 
sufficient objective findings from which to award a 
compensable rating for neurologic symptomatology, neither 
does the clinical evidence of record from September 26, 2003.  
The November 2004 VA examination showed negative straight leg 
raises bilaterally.  Furthermore, the veteran's strength was 
5/5 and equal bilaterally in the lower extremities.  No 
focal, motor, or sensory deficits were noted in the 
examination report.  The 2006 VA examination report revealed 
the same results as the 2004 VA examination regarding 
neurologic testing.  Based on the above evidence, the Board 
finds that a separate neurologic rating is not appropriate in 
the absence of any neurologic manifestations of the veteran's 
service-connected back disability.

As discussed, the regulations for the disabilities of the 
spine were revised effective September 23, 2002, and 
effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 
22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  As such, 
the Board has evaluated the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  There is no 
precedential case law or General Counsel opinion that 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule in Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled, in part, by Kuzma v. Principi, 341 F.3d 1327, 
1328-29 (2003), that the veteran is entitled to the most 
favorable of the versions of a regulation that was revised 
during his appeal, allows application of the prior versions 
of the applicable diagnostic codes at 38 C.F.R. § 4.71a to 
the period on or after the effective dates of the new 
regulations.  See VAOPGCPREC 3-2000 (Apr. 10, 2000), see also 
38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114 (2006).  In the 
present case, the Board finds that the new criteria afford 
the veteran the highest rating.

In conclusion, the evidence of record fails to support an 
award of an increased evaluation for the veteran's service-
connected back disability under the law as in effect prior to 
September 26, 2003.  The general rating formula for diseases 
and injuries of the spine does provide a basis for 20 percent 
evaluation, effective November 8, 2004.  In reaching these 
conclusions, the benefit of the doubt doctrine has been 
applied where appropriate. See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Extraschedular consideration

Finally, the evidence does not reflect that the disabilities 
at issue have caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2006) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable evaluation for abnormal 
bone formation of the sternum is denied.

Entitlement to an initial compensable evaluation for a right 
knee strain is denied.

Prior to November 8, 2004, entitlement to an initial 
evaluation in excess of 10 percent for ankylosing spondylitis 
of the lumbar spine is denied.

From November 8, 2004, a 20 percent rating for ankylosing 
spondylitis of the lumbar spine is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


